DETAILED ACTION
The Examiner acknowledges the amendments received 15 February 2021. Claims 11-20 are cancelled; new claims 21-30 are added; claims 1-10 and 21-30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Response to Arguments
Applicant's arguments filed 15 February 2021 have been fully considered but they are not persuasive. Applicant argues (page 5, “Remarks”) “A medical device configured to generate a stimulation waveform is not an abstract idea, and the Examiner never proves how a medical device that is configured to generate a stimulation waveform is an abstract under step 2A, Prong 1. Instead, the Examiner jumps to Prong 
The Examiner respectfully disagrees. According to step 2a/Prong 1, subject matter is an abstract idea, and therefore not patentable under 35 USC 101 if it is a concept capable of being performed in the human mind, including observation, evaluation, judgment or opinion. Claim 1, and newly submitted claim 21, relates to the abstract idea of “receiv[ing] a charge setting value that is expressed in terms of electrical change”, which can be done by observing a setting value on a display with the eye; and “convert[ing] the charge setting value into one or more stimulation parameters”, which can be done by calculating on a piece of paper. The claim does not specify how this calculation is performed, what structures receive the charge setting value. The only structures required by the claim are “control circuitry” and “waveform generator”, which correspond to generic computer equipment. With regards to the newly submitted claims 21-30, no structural at all is required, since the method only requires in the header that it is a method of “operating” an implantable medical device, and does not positively recite the implantable medical device.
The Applicant further argues “There is nothing abstract about a medical device, let alone one that is configured to generate a stimulation waveform.” Again, there is no structure tied to the functions as claimed in claims 1-10, such as a sensor or an electrode for applying charge to a patient. With regards to newly submitted claim 21, no structure at all is claimed for performing the method steps.
The Applicant further argues (pages 8-9, “Remarks”) “Figure 2 includes a signal named "charge 240." But this signal is not a charge setting value that is expressed in terms of electrical charge. Instead, this is just a control signal line that is used to activate charging of the defibrillator's capacitors: "microprocessor 224 activates cardioversion/defibrillation control circuitry 230, which initiates charging of the high voltage capacitors 246, 248 via charging circuit 236, under control of high voltage charging control line 240."”
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 21 and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an implantable medical device (product) for generating a stimulation waveform based on a received charge setting value and a method (process) for operating an implantable medical device. This judicial exception is not integrated into a practical application (step 2a/prong 2) because it constitutes pre-/post solution activity or elements since it does not pertain to a transformation or diagnosis or treatment of a medical disorder. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (step 2b) because they are not more than what is well-understood, routine and conventional in the art because the device only requires generic computer parts such as control circuitry and a waveform generator; the method recites no structure at all for performing the claimed steps.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-10 and 21-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Havel et al (U.S. 2003/0125773). Regarding claims 1, 8 and 21, Havel discloses (Figure 2) control circuitry configured to (par. 0074): receive a charge setting value that is expressed in terms of electrical charge; and convert the charge setting value into one or more stimulation parameters; and a waveform generator configured to generate a stimulation waveform from the one or more stimulation parameters.
Regarding claims 2 and 22, Havel discloses (Figure 1) one or more electrodes that are electrically coupled to the waveform generator.
Regarding claims 3 and 23-28, Havel discloses (par. 0108) a receiver configured to receive the charge setting value from an external controller and to provide the charge setting value to the control circuitry.
Regarding claims 4, 9 and 29, Havel discloses (par. 0057) the control circuitry configured to convert the charge setting value into one or more stimulation parameters comprises control circuity configured to determine a pulse duration based on the charge setting value and a stimulation current amplitude.
Regarding claims 5-7 and 30, Havel discloses (par. 0072) the control circuitry configured to convert the charge setting value into one or more stimulation parameters comprises control circuity configured to determine a pulse duration based on the charge setting value, a stimulation voltage amplitude, and an impedance value.
Regarding claim 10, Havel discloses (par. 0053) the stimulation waveform is a balanced-charge stimulation waveform and wherein the one or more stimulation parameters further comprise a secondary pulse amplitude and a secondary pulse duration for a recovery pulse.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792